Exhibit 10.2

 

TERM NOTE

 

1.                                       DEFINED TERMS. As used in this Term
Note (the “Note”), the following terms shall have the following meanings:

 

1.1

Borrower:

Chase Corporation

 

 

a Massachusetts corporation

 

 

26 Summer Street

 

 

Bridgewater, Massachusetts 02324

 

 

 

1.2

Lender:

RBS Citizens, National Association

 

 

(successor by merger to Citizens Bank of Massachusetts)

 

 

28 State Street

 

 

Boston, Massachusetts 02109

 

 

 

1.4

Interest Rate:

See Section 3 below.

 

 

 

1.5

Loan Agreement:

A certain Term Loan Agreement of even date herewith by and between Borrower and
Lender.

 

 

 

1.6

Loan Amount:

$7,000,000.00.

 

 

 

1.7

Loan, Loan Documents and Event of Default shall have the same meanings as in the
Loan Agreement. The Loan Documents are incorporated herein by reference.

 

 

 

1.8

Maturity Date:

Three (3) years from the date hereof.

 

 

 

1.9

Prepayment Period:

From the date hereof to the Maturity Date.

 

2.                                       DEBT: For value received, Borrower
hereby promises to pay to the order of Lender the Loan Amount, together with
interest on all unpaid balances from the date hereof, at the interest rate set
forth in this Note, together with all other amounts due hereunder or under the
Loan Documents.

 

3.                                       INTEREST: The Loan Amount shall accrue
interest at an adjustable per annum rate of interest (the “Interest Rate”) equal
to the Adjusted LIBOR Rate plus the LIBOR Rate Margin (i.e., 190 basis points)
(as such terms are defined in Rider A attached hereto and made a part hereof)
and may be subject to an interest rate swap agreement with Lender for the term
of this Note, as required by the Loan Agreement. Interest shall be calculated on
a 360-day year (of twelve 30-day months) but shall accrue and be payable on the
actual number of days in a month.

 

4.                                       PAYMENTS: Interest on the outstanding
principal balance of this Note, plus principal payments based upon a five
(5) year amortization schedule as set forth in Schedule A attached hereto and
made a part hereof, shall be due and payable monthly in arrears while any part
of the indebtedness evidenced hereby is unpaid, with such payments due on each
Interest Payment Date (as defined in Rider A) until the Maturity Date. On the
Maturity Date or on such earlier date as may be required under the terms of this
Note or any of the Loan Documents, Borrower shall pay to Lender the entire then
unpaid balance of principal and interest.

 

1

--------------------------------------------------------------------------------


 

If interest is due and accrued for a period of more or less than one (1) month
on the first Interest Payment Date, the first payment shall be increased or
decreased to the extent that the amount of interest then due exceeds or is less
than one month’s interest.

 

Every payment on this Note, whether such payment is of a regular installment or
represents a prepayment (if permitted hereunder), shall be made in coin and
currency of the United States of America which is legal tender for the payment
of public and private debts, in immediately available funds, to Lender at the
address set forth in Section 1.2 above or at such other address as Lender may
from time to time designate in writing.

 

5.                                       DEFAULT INTEREST:  Upon an Event of
Default, at Lender’s election, Borrower shall, in addition to any other payment
due hereunder, pay interest under this Note from and after the date on which
such Event of Default occurred at an annual interest rate equal to the lesser of
(a) the Interest Rate plus four percent (4%), or (b) the maximum rate permitted
by law, and such interest shall be due and payable, on demand, at such rate
until the entire amount due is paid to Lender, whether or not any action shall
have been taken.  Nothing in this Section 5 or in any other provision of this
Note shall constitute an extension of the time of payment of the indebtedness
hereunder.

 

6.                                       DELINQUENCY CHARGES:  If Borrower fails
to pay any amount of principal or interest on this Note for ten (10) days after
such payment becomes due or fails to pay the principal amount due on this Note
on the Maturity Date, whether by acceleration or otherwise, Lender may, at its
option, whether immediately or at the time of final payment of the amounts
evidenced by this Note impose a delinquency or “late” charge equal to five
percent (5%) of the amount of such past due payment notwithstanding the date on
which such payment is actually paid in full.  Borrower agrees that any such
delinquency charges shall not be deemed to be additional interest or penalty,
but shall be deemed to be liquidated damages because of the difficulty in
computing the actual amount of damages in advance.

 

7.                                       COSTS AND EXPENSES UPON DEFAULT:  After
default, in addition to principal, interest and delinquency charges, Lender
shall be entitled to collect all costs of collection, including, but not limited
to, reasonable attorneys fees and expenses, incurred in connection with the
protection or realization of collateral or in connection with any of Lender’s
collection efforts, whether or not suit on this Note or any foreclosure
proceeding is filed, and all such costs and expenses shall be payable on demand
and until paid shall also be secured by the other Loan Documents and by all
other collateral held by Lender as security for Borrower’s obligations to
Lender.

 

8.                                       APPLICATION OF PAYMENTS:  Unless an
Event of Default has occurred, all payments hereunder shall be applied first to
delinquency charges, costs of collection and enforcement and other similar
amounts due, if any, under this Note and under the other Loan Documents, then to
interest which is due and payable under this Note and the remainder, if any, to
principal due and payable under this Note.  If an Event of Default has occurred,
such payments may be applied to sums due under this Note or under the other Loan
Documents in any order and combination that Lender may, in its sole and absolute
discretion, determine.

 

9.                                       PERMITTED PREPAYMENT:  Borrower shall
have the right to prepay the Loan in whole or in part, together with all
delinquency charges and any other amounts which may be due hereunder or under
any of the Loan Documents at any time without penalty provided that, at the time
of any prepayment, the Borrower shall also pay any LIBOR Breakage Fee or any
fees in connection with any Hedging Obligations, as such terms are set forth and
defined in Rider A.

 

2

--------------------------------------------------------------------------------


 

10.                                 COSTS; ILLEGALITY OF LOAN:  In addition to
principal, interest and delinquency charges, Borrower shall pay all costs and
expenses, including, without limitation, reasonable attorneys’ fees and all
reasonable expenses and disbursements of counsel, in connection with the
protection, realization or enforcement of any of Lender’s rights against
Borrower and against any collateral given Lender to secure this Note or any
other liabilities of Borrower to Lender (whether or not suit or foreclosure is
instituted by or against Lender).

 

11.                                 WAIVERS:  BORROWER IRREVOCABLY WAIVES ITS
RIGHTS TO NOTICE AND HEARING TO THE EXTENT PERMITTED BY ANY STATE OR FEDERAL LAW
WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH LENDER MAY DESIRE TO USE, and,
further, irrevocably waives presentment for payment, demand, notice of
nonpayment, notice of intention to accelerate the maturity of this Note,
diligence in collection, commencement of suit against any obligor, notice of
protest, and protest of this Note and all other notices in connection with the
delivery, acceptance, performance, default or enforcement of the payment of this
Note, before or after the maturity of this Note, with or without notice to
Borrower, and agrees that its liability shall not be in any manner affected by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Lender.  Borrower consents to any and all extensions of time,
renewals, waivers or modifications that may be granted by Lender with respect to
the payment or other provisions of this Note, and to any substitution, exchange
or release of the collateral for this Note, or any part thereof, with or without
substitution of said collateral, and agrees to the addition or release of any
guarantor, all whether primarily or secondarily liable, before or after maturity
of this Note, with or without notice to Borrower, and without affecting their
liability under this Note.  Any delay on the part of Lender in exercising any
right under this Note shall not operate as a waiver of any such right, and any
waiver granted or consented to on one occasion shall not operate as a waiver in
the event of any subsequent default.

 

BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
PROCEEDINGS HEREAFTER INSTITUTED BY OR AGAINST BORROWER IN RESPECT OF THIS NOTE
OR ARISING OUT OF ANY DOCUMENT, INSTRUMENT OR AGREEMENT EVIDENCING, GOVERNING OR
SECURING THIS NOTE, INCLUDING ALL LOAN DOCUMENTS.

 

12.                                 NO USURY:  Lender and Borrower intend to
comply at all times with applicable usury laws.  If at any time such laws would
ever render usurious any amounts called for under this Note or the other Loan
Documents, then it is Borrower’s and Lender’s express intention that Borrower
shall be required to pay interest on this Note at a rate in excess of the
maximum lawful rate, that the provisions of this Section 12 shall control over
all other provisions of this Note and the Loan Documents which may be in
apparent conflict herewith, that such excess amount shall be credited to the
principal balance of this Note (or, if this Note has been fully paid, refunded
by Lender to Borrower), and the provisions hereof shall be reformed and the
amounts thereafter collectible under this Note reduced, without the necessity of
the execution of any further documents, so as to comply with the then applicable
law, but so as to permit the recovery by Lender of the fullest amount otherwise
called for under this Note.  Any such crediting or refund shall not cure or
waive any default by Borrower under this Note or the other Loan Documents.  If
at any time following any reduction in the interest rate payable by Borrower
there remains unpaid any principal amount under this Note and the maximum
interest rate allowed by applicable law is increased or eliminated, then the
interest rate payable under this Note shall be readjusted, to the extent not
prohibited by applicable law, so that the dollar amount of interest payable
hereunder shall be equal to the dollar amount of interest which would have been
paid by Borrower without giving effect to the reduction in interest resulting
from compliance with applicable usury laws.

 

3

--------------------------------------------------------------------------------


 

Borrower agrees that in determining whether or not any interest payable under
this Note or the other Loan Documents exceeds the highest rate allowed by law,
any non-principal payment (except payments specifically stated in this Note or
in the other Loan Documents to be “interest”), including, without limitation,
prepayment fees and delinquency charges, shall, to the maximum extent allowed by
law, be an expense, fee or premium rather than interest.  The term “applicable
law”, as used in this Note shall mean the laws of the Commonwealth of
Massachusetts or the laws of the United States, whichever laws allow the greater
rate of interest, as such laws now exist or may be changed or amended or come
into effect in the future.

 

13.                                 ACCELERATION AND OTHER REMEDIES:  If:

 

(a)                                  Borrower fails to pay any sum due on this
Note within ten (10) days of the due date; or

 

(b)                                 an “Event of Default,” as said term is
defined in the Loan Agreement or any other Loan Document, occurs;

 

then, and in any such event, Lender may, at its option, declare the entire
unpaid balance of this Note together with interest accrued thereon, to be
immediately due and payable and Lender may proceed to exercise any rights or
remedies that it may have under this Note and the other Loan Documents or such
other rights and remedies which Lender may have at law, equity or otherwise.

 

14.                                 JOINT AND SEVERAL LIABILITY:  The
liabilities of Borrower and any guarantor of this Note are joint and several;
provided, however, the release by Lender of Borrower or any one or more
guarantor shall not release any other party obligated on account of this Note. 
Each reference in the within Note to Borrower and any guarantor is to such party
individually and also to all such parties jointly.  No party obligated on
account of this Note may seek contribution from any other party also obligated
unless and until all liabilities to Lender from the party from whom contribution
is sought have been satisfied in full.

 

15.                                 SUCCESSORS AND ASSIGNS:  This Note shall be
binding upon Borrower and upon its heirs, successors, assigns and
representatives, and shall inure to the benefit of Lender and its successors,
endorsees, and assigns.

 

16.                                 SECURITY:  This Note is secured by the other
Loan Documents, and all amendments, modifications, supplements, substitutions,
additions, renewals, replacements and extensions thereof.  Borrower hereby
grants to Lender a security interest in any and all deposits or other sums at
any time credited by or due from Lender to Borrower, and any cash, securities,
instruments, or other property of Borrower which now or hereafter are at any
time in the possession or control of Lender, which shall constitute additional
security to Lender for the liabilities of Borrower to Lender including, without
limitation, the liability evidenced hereby, and may be applied or set off by
Lender against such liabilities at any time from and after an Event of Default
hereunder whether or not other collateral is available to Lender.

 

17.                                 COLLECTION:  Any check, draft, money order
or other instrument given in payment of all or any portion hereof may be
accepted by Lender and handled by collection in the customary manner, but the
same shall not constitute payment hereunder or diminish any rights of Lender
except to the extent that actual cash proceeds of such instrument are
unconditionally received by Lender and applied to this indebtedness in the
manner elsewhere herein provided.

 

18.                                 AMENDMENTS:  This Note may be changed or
amended only by an agreement in writing signed by the party against whom
enforcement is sought.

 

4

--------------------------------------------------------------------------------


 

19.                                 GOVERNING LAW; SUBMISSION TO JURISDICTION: 
This Note is given to evidence debt for business or commercial purposes, is
being delivered to Lender at one of its offices in the Commonwealth of
Massachusetts and shall be governed by and construed under the laws of the
Commonwealth of Massachusetts.  Borrower hereby submits to exclusive personal
jurisdiction in the Commonwealth of Massachusetts for the enforcement of
Borrower’s obligations hereunder and under the other Loan Documents, and waives
any and all personal rights under the law of any other state to object to
jurisdiction within the Commonwealth of Massachusetts for the purposes of
litigation to enforce such obligations of Borrower.  In the event such
litigation is commenced, Borrower agrees that service of process may be made,
and personal jurisdiction over Borrower obtained, by service of a copy of the
summons, complaint and other pleadings required to commence such litigation upon
Borrower at the address set forth in the preamble to this Note.

 

20.                                 CAPTIONS:  All paragraph and subparagraph
captions are for convenience of reference only and shall not affect the
construction of any provision herein.

 

21.                                 SEVERABILITY.  If any provision of this Note
or the application thereof to any party or circumstance is held invalid, such
invalidity shall not affect other provisions which can be given effect without
the invalid provision or application, and to this end, the provisions of this
Note shall be severable.

 

[Signature on following page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Note has been executed and delivered under seal as of
the 15th day of December, 2009

 

 

 

BORROWER:

 

 

 

 

 

 

Chase Corporation

 

 

 

 

 

 

 

 

 

 

By:

 

Witness

 

 

Kenneth L. Dumas, Chief Financial Officer

 

6

--------------------------------------------------------------------------------


 

RIDER A

 

PROVISIONS FOR RBS CITIZENS LIBOR RATE LOANS

 

BORROWER:                     CHASE CORPORATION

 

1.             Certain Definitions.

 

“Account” means account #                               maintained by the Lender
in the name of the Borrower.

 

“Adjusted LIBOR Rate” means, relative to a LIBOR Rate Loan, a rate per annum
determined by dividing (x) the LIBOR Rate for such Interest Period by (y) a
percentage equal to one hundred percent (100%) minus the LIBOR Reserve
Percentage.

 

“Business Day” means:

 

(a)           any day which is neither a Saturday or Sunday nor a legal holiday
on which commercial banks are authorized or required to be closed in Boston, MA;

 

(b)           when such term is used to describe a day on which a borrowing,
payment, prepayment or repayment is to be made in respect of a LIBOR Rate Loan,
any day which is (i) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a London Banking Day; and

 

(c)           when such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
London Banking Day.

 

“Funding Date” means the 15th day of December, 2009.

 

“Hedging Contracts” means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and the Lender and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.

 

“Hedging Obligations” means, with respect to the Borrower, all liabilities of
the Borrower to the Lender under Hedging Contracts.

 

“Interest Payment Date” means the last Business Day of each LIBOR Interest
Period or, in the case of Prime Rate Loans, any day on which a payment of
principal is due hereunder.

 

“LIBOR Interest Period” means, in the case of a LIBOR Rate Loan

 

(i)            initially, the period beginning on (and including) the Funding
Date and ending on (but excluding)  January 15, 2010 (the “Stub Period”); and

 

(ii)           then, each period commencing on (and including) the last day of
the Stub Period and ending on (but excluding) the day which numerically
corresponds to such date one, two, three or six months thereafter based upon the
expiration dates of the LIBOR Rate

 

vii

--------------------------------------------------------------------------------


 

Loan(s) chosen by Borrower (or, if such month has no numerically corresponding
day, on the last Business Day of such month); and

 

(iii)          thereafter, each period commencing on the last day of the next
preceding LIBOR Interest Period and ending one month thereafter;

 

provided, however, that

 

(a)           if the Borrower has or may incur Hedging Obligations with the
Lender in connection with the Loan, the LIBOR Interest Period shall be of the
same duration as the relevant period set under the applicable Hedging Contract;

 

(b)           if such LIBOR Interest Period would otherwise end on a day which
is not a Business Day, such LIBOR Interest Period shall end on the next
following Business Day unless such day falls in the next calendar month, in
which case such LIBOR Interest Period shall end on the first preceding Business
Day; and

 

(c)            no LIBOR Interest Period may end later than the termination of
this Agreement.

 

“LIBOR Rate” means, relative to any LIBOR Interest Period for a LIBOR Rate Loan,
the offered rate for deposits of U.S. Dollars in an amount approximately equal
to the amount of the LIBOR Rate Loan for a one month period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day which is two London Banking Days prior to the beginning of such Interest
Period.  If the Lender cannot determine such offered rate by the British
Bankers’ Association, the Lender may, in its discretion, select a replacement
index based on the arithmetic mean of the quotations, if any, of the interbank
offered rate by first class banks in London or New York for deposits in
comparable amounts and maturities.

 

“LIBOR Rate Loan” means the Loan for the period(s) when the rate of interest
applicable to the Loan is calculated by reference to the Adjusted LIBOR Rate in
the manner set forth herein.

 

“LIBOR Rate Margin” means 1.90% per annum.

 

“LIBOR Reserve Percentage” means, relative to any day of any LIBOR Interest
Period, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.

 

“Loan” means all amounts outstanding under the Note and/or advanced pursuant to
this Agreement.

 

“London Banking Day” means a day on which dealings in US dollar deposits are
transacted in the London interbank market.

 

“Maturity Date” means the date which is three (3) years after the date of the
Note unless accelerated sooner pursuant to the terms hereof.

 

viii

--------------------------------------------------------------------------------


 

“Note” means that certain Promissory Note made payable by the Borrower to the
order, and for the benefit, of the Lender to which this Rider A is attached.

 

“Prime Rate” shall mean a rate per annum equal to the rate of interest announced
by Lender in New Hampshire from time to time as its “Prime Rate”.  Any change in
the Prime Rate shall be effective immediately from and after such change in the
Prime Rate.  Interest accruing by reference to the Prime Rate shall be
calculated on the basis of actual days elapsed and a 360-day year.  The Borrower
acknowledges that the Lender may make loans to its customers above, at or below
the Prime Rate.

 

“Prime Rate Loan” means any Loan for the period(s) when the rate of interest
applicable to such Loan is calculated by reference to the Prime Rate.

 

“Prime Rate Margin” means 0% per annum.

 

“Principal Repayment Amount” means the regularly scheduled reductions in the
outstanding principal of the Loan to be made on each Interest Payment Date, as
set forth in a entitled “Principal Repayment Schedule” to be determined by
Lender.

 

2.             Borrowing Procedures.

 

2.1           Funding of the Loan.  On the Funding Date, subject to the terms
and conditions of this Agreement, the Loan shall be made available to the
Borrower no later than 11:00 a.m. New York time by a deposit to the Account (or
as otherwise instructed by the Borrower in writing) in the full principal amount
of the Loan.  Unless otherwise prohibited by this Agreement, the Loan shall
initially be classified as a LIBOR Rate Loan.

 

3.             Interest Provisions.

 

3.1           Interest Provisions.  Interest on the outstanding principal amount
of the Loan, when classified as a: (i) LIBOR Rate Loan, shall accrue during each
LIBOR Interest Period at a rate per annum equal to the sum of the Adjusted LIBOR
Rate for such LIBOR Interest Period plus the LIBOR Rate Margin and shall be due
and payable on each Interest Payment Date and on the Maturity Date, and
(ii) Prime Rate Loan, shall accrue at a rate per annum equal to the sum of the
Prime Rate plus the Prime Rate Margin, and shall be due and payable on each
Interest Payment Date and on the Maturity Date.  Interest shall be calculated
for the actual number of days elapsed on the basis of a 360-day year, including
the first date of the applicable period to, but not including, the date of
repayment.

 

3.2           Automatic Rollover of LIBOR Rate Loan.  Upon the expiration of a
LIBOR Interest Period, the LIBOR Rate Loan shall automatically be continued as a
LIBOR Rate Loan at the then applicable Adjusted LIBOR Rate and in an amount
equal to the principal amount of the expiring LIBOR Rate Loan less any Principal
Repayment Amount made by Borrower; provided, however, that no portion of the
outstanding principal amount of a LIBOR Rate Loan may be continued as a LIBOR
Rate Loan when any Event of Default has occurred and is continuing.  If any
Event of Default has occurred and is continuing (if the Lender does not
otherwise elect to exercise any right to accelerate the Loan hereunder), the
LIBOR Rate Loan shall automatically be continued as a Prime Rate Loan on the
first day of the next Interest Period.

 

ix

--------------------------------------------------------------------------------


 

4.             Miscellaneous LIBOR Rate Loan Terms.

 

4.1           Voluntary Prepayment of the LIBOR Rate Loan.  When classified as a
LIBOR Rate Loan, the Loan may be prepaid upon the terms and conditions set forth
herein.  The Borrower acknowledges that additional obligations may be associated
with any such prepayment under the terms and conditions of any applicable
Hedging Contracts.  The Borrower shall give the Lender, no later than
10:00 a.m., New York City time, at least four (4) Business Days notice of any
proposed prepayment of the LIBOR Rate Loan, specifying the proposed date of
payment and the principal amount to be paid.  Each partial prepayment of the
principal amount of the LIBOR Rate Loan shall be in an integral multiple of
$100,000 except that if the balance of the LIBOR Rate Loan is or will be less
than $100,000, then the Borrower may include all such amounts, and all partial
prepayments must be accompanied by the payment of all charges outstanding on the
LIBOR Rate Loan (including the LIBOR Breakage Fee) and of all accrued interest
on the principal repaid to the date of payment.

 

4.2           LIBOR Breakage Fee.  Upon any prepayment of a LIBOR Rate Loan on
any day that is not the last day of the relevant Interest Period (regardless of
the source of such prepayment and whether voluntary, by acceleration or
otherwise), the Borrower shall pay an amount (“LIBOR Breakage Fee”), as
calculated by the Lender, equal to the amount of any losses, expenses and
liabilities (including without limitation any loss of margin and anticipated
profits) that Lender may sustain as a result of such default or payment.  The
Borrower understands, agrees and acknowledges that: (i) the Lender does not have
any obligation to purchase, sell and/or match funds in connection with the use
of the LIBOR Rate as a basis for calculating the rate of interest on a LIBOR
Rate Loan, (ii) the LIBOR Rate may be used merely as a reference in determining
such rate, and (iii) the Borrower has accepted the LIBOR Rate as a reasonable
and fair basis for calculating the LIBOR Breakage Fee and other funding losses
incurred by the Lender.  Borrower further agrees to pay the LIBOR Breakage Fee
and other funding losses, if any, whether or not the Lender elects to purchase,
sell and/or match funds.

 

4.3           LIBOR Rate Lending Unlawful.  If the Lender shall determine (which
determination shall, upon notice thereof to the Borrower be conclusive and
binding on the Borrower) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline, (whether or not having
the force of law) makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for the Lender to make, continue or
maintain the Loan as, or to convert the Loan into, a LIBOR Rate Loan, then any
such LIBOR Rate Loans shall, upon such determination, forthwith be suspended
until the Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist, and all LIBOR Rate Loans of such type shall
automatically convert into Prime Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law and
assertion.

 

4.4           Increased Costs.  If, on or after the date hereof, the adoption of
any applicable law, rule or regulation or guideline (whether or not having the
force of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:

 

(a)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System of
the United States) against assets of, deposits with or for the account of, or
credit extended by, the Lender or shall impose on the Lender or on the London
interbank market any other condition affecting the LIBOR Rate Loan or its
obligation to make the LIBOR Rate Loan; or

 

x

--------------------------------------------------------------------------------


 

(b)           shall impose on Lender any other condition affecting the LIBOR
Rate Loan or its obligation to make the LIBOR Rate Loan,

 

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the Loan as a LIBOR Rate Loan, or to reduce the amount of
any sum received or receivable by the Lender under this Agreement with respect
thereto, by an amount deemed by the Lender to be material, then, within 15 days
after demand by the Lender, the Borrower shall pay to the Lender such additional
amount or amounts as will compensate the Lender for such increased cost or
reduction.

 

4.5           Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by the Lender, or person controlling the Lender, and
the Lender determines (in its sole and absolute discretion) that the rate of
return on its or such controlling person’s capital as a consequence of its
commitments or the Loan made by the Lender is reduced to a level below that
which the Lender or such controlling person could have achieved but for the
occurrence of any such circumstance, then, in any such case upon notice from
time to time by the Lender to the Borrower, the Borrower shall immediately pay
directly to the Lender additional amounts sufficient to compensate the Lender or
such controlling person for such reduction in rate of return.  A statement of
the Lender as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrower.  In determining such amount, the Lender
may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable.

 

4.6           Taxes.  All payments by the Borrower of principal of, and interest
on, the LIBOR Rate Loan and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding franchise taxes and taxes imposed on or measured by the Lender’s net
income or receipts (such non-excluded items being called “Taxes”).  In the event
that any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Borrower will

 

(a)           pay directly to the relevant authority the full amount required to
be so withheld or deducted;

 

(b)           promptly forward to the Lender an official receipt or other
documentation satisfactory to the Lender evidencing such payment to such
authority; and

 

(c)           pay to the Lender such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Lender will
equal the full amount the Lender would have received had no such withholding or
deduction been required.

 

Moreover, if any Taxes are directly asserted against the Lender with respect to
any payment received by the Lender hereunder, the Lender may pay such Taxes and
the Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Lender after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount the Lender would have received had not
such Taxes been asserted.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify the

 

xi

--------------------------------------------------------------------------------


 

Lender for any incremental Taxes, interest or penalties that may become payable
by the Lender as a result of any such failure.

 

4.7           Unavailability of LIBOR Rate.  In the event that Borrower shall
have requested a LIBOR Rate Loan in accordance with the Note or Loan Agreement
to which this Rider B is attached (as applicable) and Lender, in its sole
discretion, shall have determined that U.S. dollar deposits in the relevant
amount and for the relevant LIBOR Interest Period are not available to the
Lender in the London interbank market; or by reason of circumstances affecting
the Lender in the London interbank market, adequate and reasonable means do not
exist for ascertaining the LIBOR Rate applicable to the relevant LIBOR Interest
Period; or the LIBOR Rate no longer adequately and fairly reflects the Lender’s
cost of funding loans; upon notice from the Lender to the Borrower, the
obligations of the Lender under the Note or Loan Agreement to make or continue
any loans as, or to convert any loans into, LIBOR Rate Loans of such duration
shall forthwith be suspended until the Lender shall notify the Borrower that the
circumstances causing such suspension no longer exist.

 

[Remainder of page intentionally left blank]

 

xii

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PRINCIPAL REPAYMENT SCHEDULE

 

TIME PERIOD: 36 Monthly Payments

MONTHLY PRINCIPAL PAYMENTS DUE: Payments to be made at the end of the month
starting January 2010.

 

xiii

--------------------------------------------------------------------------------